Citation Nr: 1731670	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-44 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent prior to March 31, 2017, and in excess of 30 percent thereafter, for bipolar disorder .

2.  Entitlement to a disability rating in excess of 20 percent for ankylosis of the left little finger with arthritis. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 2011, the Veteran was granted a 20 percent rating for amputation of the left little finger, dating back to June 10, 2010.  

The Veteran testified at a Travel Board hearing in June 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In August 2015, the Board remanded the claim for an increased rating for bipolar disorder for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

During the pendency of the appeal, a June 2017 RO decision granted a 70 percent disability ratings for the Veteran's service-connected bipolar disorder, effective May 16, 2007, and assigned a 30 percent rating from March 31, 2017.  As this does not represent a full grant of benefits, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board also remanded the claim for entitlement to TDIU in August 2015, which was granted in a June 2017 rating decision, effective December 6, 2011.  To date, the Veteran has not expressed disagreement with this decision.  As such, the issue of entitlement to TDIU is no longer on appeal.

In the August 2015 decision, the Board granted a 20 percent rating prior to June 10, 2010 for ankylosis of the left little finger with arthritis, but denied a rating higher than 20 percent for the entire period on appeal.  The Veteran appealed the claim for increased rating for ankylosis of the left little finger with arthritis to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court vacated the Board's August 2015 decision with regard to the denial of a rating in excess of 20 percent for the service connected ankylosis of the left little finger with arthritis, and remanded the case to the Board for action consistent with the decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to a disability rating in excess of 20 percent for ankylosis of the left little finger with arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 31, 2017, the Veteran's bipolar disorder results in occupational and social impairment in most areas; however it does not result in or more nearly approximate total occupational and social impairment.

2.  From March 31, 2017, the Veteran's bipolar disorder results in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; it does not result in or more nearly approximate occupational and social impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  Prior to March 31, 2017, the criteria for an evaluation in excess of 70 percent for bipolar disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).  

2.  From March 31, 2017, the criteria for an evaluation in excess of 30 percent for bipolar disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claim in May 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, Social Security Administration (SSA) records, statements, and testimony from the June 2015 Board hearing have been associated with the record.  The Veteran was afforded VA examinations in June 2007, January 2015, with a December 2015 addendum.  Pursuant to the August 2015 Board remand, additional VA treatment records and the March 2017 examination report have been obtained and associated with the record.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his psychiatric disability since his last VA examination and no outstanding evidence that needs to be obtained has been identified.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  
 
Analysis

The Veteran contends that a higher rating is warranted for his service-connected bipolar disorder.  During the June 2015 Board hearing, the Veteran testified that he experienced symptoms including nightmares every three months, unprovoked periods of outburst or violence, and problems with his memory.  

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Multiple ratings for different diagnoses are not available.  Rather, all psychiatric symptoms are considered part of the service-connected disabilities, unless there is medical evidence differentiating between symptoms and diagnoses.  

The Veteran's psychiatric disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9432, which provides that a 30 percent disability rating is warranted when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment  See Mauerhan, supra.  Within the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994))., Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  As the Veteran's claim was certified to the Board in April 2015 (i.e., after August 4, 2014), the DSM-V applies.  Although the recently adopted DSM-V no longer utilizes the GAF scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.

The Veteran was afforded several VA examinations in connection with his claim.  A June 2007 VA examination record reflects that the Veteran complained of memory loss and that his driving was affected.  He stated that he is stationary at the house unable to concentrate and his mind jumps around from one thing to another.  He is easily confused, angers easily, and throws things.  He may argue with someone and scream at the top of his lungs.  He complained of having anger regularly on a daily basis and that his mood just comes up impulsively and when things upset him lately he gets up and leaves.  He was able to get rest at that time but sleep had been a problem.  In terms of violent aggressive behavior he acknowledged both, but after hearing his complaints the examiner remarked that the Veteran doesn't have any violent behavior, rather it sounds more like aggressive behavior.  

Upon examination, his behavior was cooperative and he was oriented times three spheres.  Speech was of normal rhythm and pace was slow.  Tone and volume were normal and he was coherent.  The Veteran denied any suicidal or homicidal ideation.  He also denied any visual hallucinations but acknowledged auditory hallucinations, noting that he hears someone talking and saying "What are you going to do about that?"  He hears this voice sometimes when in the garage late at night or while driving.  Judgment was fair and insight was poor.

The examiner indicated that the Veteran was inconsistent with responses.  For example, initially he was asked about marriages and said he had been married only once.  Later in the interview he said he had been married five times.  He was asked about drinking and initially said he had no drinking problem, then later he admitted a drinking problem at one time and drank daily for a few years.  He seemed to give one response and then change.  When asked about it he appeared rather argumentative and claimed the interviewer did not ask that particular question and was wrong. 

The Veteran loses his memory and has problems with recall. Examples of how he becomes angry include throwing a wrench because it wasn't the right one he needed to work with, punching the garage door with his fist if things don't go right, and knocking a window out of his truck with a hammer because it wouldn't roll down.

The examiner determined that the Veteran was in moderate distress and further described him as a highly anxious individual that is easily frightened, reserved and embarrasses easily, chronically worried, agitated, and socially introverted.  It is hard to form close relationships and he has problems with concentration, thinking, and decision-making.  He is hypervigilant with anger and fears a loss of control.  He may have some delusional ideas.  The mood status was depressed with intensity of a severe level, with symptoms such as guilty feelings, tiredness, or fatigue.  Moderate symptoms were sadness, past failure, loss of pleasure, agitation, indecisiveness, loss of energy, changes in sleeping pattern, irritability, changes in appetite, concentration difficulty, and loss of interest in sex.  Mild symptoms were pessimism, self-criticalness, crying, loss of interest, and worthlessness.

In addition to bipolar disorder, the Veteran's reported diagnoses were poor impulse control, anger, one suicide attempt, memory problems, impaired activities of daily living.  GAF at that time was 51.

The Veteran was next afforded a VA Mental Disorder examination in January 2015.  The examiner described the Veteran's occupational and social impairment as occupational and social impairment with reduced reliability and productivity.  The examiner noted that since the June 2007 VA examination, the Veteran had gotten married.  He stated his relationship with his wife is "going fair" after "getting to know each other," with no major relationship problems noted.  In fact, the veteran described his wife as a good source of support, but also stated that he may need some additional support from VA home care services in future.  He also commented that his mental health condition has decreased desire and performance which is an issue around once a month.  However, the examiner noted that the Veteran did not specify when asked what symptom/problem was contributing to this issues, e.g. psychological versus his many medical problems, medications, etc.  He did not report any additional negative effects of mental health problems on family life when asked repeatedly.  The Veteran also stated that he goes out occasionally, attends church, and was trying to increase his social involvement.  He indicated that his reason for work cessation were his age and physical limitations and added that mental issues had been an impediment to working.

Since the prior examination, the Veteran reported that he had been "a little more irritable, maybe because of Parkinson's disease."  He further reported verbal outbursts, as well as anger directed at self sometimes.  He stated also that his "thinking has slowed down a lot" in context of the interim Parkinson's diagnosis.

Regarding recent mental health problems/symptoms, the Veteran reported having mood swings, bad dreams, and forgetting a lot, providing an example of misplacing personal items until finding them two weeks later.  He stated that Parkinson's affected his mind a lot.  He reported no current or recent suicidal ideas.

The examiner recounted the Veteran's pertinent VA treatment records since the June 2007 VA examination which included evidence of continued treatment, an inpatient admission related to mental health issues (7/26/11 discharge summary) including depression and suicidal ideas at that time, although the primary diagnosis on discharge was of a cognitive disorder in context of his Parkinson's disease.  In terms of more recent status, psychiatry records dated in November 2014 indicated that "patient has a historical bipolar diagnosis that has not been problematic for several years."  Notation was also made of cannabis use disorder. 

Upon examination, symptoms noted were depressed mood and anxiety.  The Veteran was alert and oriented times three.  He had appropriate hygiene/grooming and demonstrated a full range of affect.  Mood appeared largely euthymic.  Speech was intelligible with unremarkable rate, tone and volume.  Language content was logical/coherent and without evidence of active thought disorder; he was mildly perseverative and tangential at times in context of known history of Parkinson's disease, including his self-report of some suspected mental status changes he attributed to that condition.  The Veteran reported no frank current psychotic disturbances (i.e. hallucinations or delusions) and no manic episodes.  Motor behaviors were consistent with Parkinson's diagnosis including upper body resting tremors.

The examiner remarked that it is less likely than not that there had been significant worsening in the Veteran's symptoms of functional impairment related to his service-connected bipolar disorder based largely upon the Veteran's self-report of no significant worsening in his bipolar condition or its effects on his social and occupational functioning.  In addition, the examiner noted that the Veteran indicated little in the way of any new or increased mental health issues as well, while recent records from his regular psychiatric provider presented a similar picture, i.e. "this patient has a historical bipolar diagnosis that has not been problematic for several years", under ongoing medication management.  Although the Veteran described some difficulties in managing daily activities such as personal hygiene and medications, he indicated that these were primarily due to physical limitations and potentially cognitive decline related to his condition of Parkinson's disease.  The examiner further stated that those with Parkinson's disease can experience some cognitive impairments including in areas subserved by the frontal network of the brain such as executive functions important for organization/planning of daily activities.

The Veteran was more recently afforded a VA examination March 2017.  At that time, the examiner stated that it is less likely than not that his bipolar disorder, at its current level of stability (in remission with treatment), is the primary cause of his current psychosocial functioning difficulty.  Since it is felt to be in remission with treatment, it is unlikely to be the cause of current employment difficulties.  In contrast, there is clear evidence that he has dementia due to his Parkinson's disease.  The examiner determined that the Parkinson's disease more likely than not the cause of his current psychosocial functioning difficulty.  His Parkinson's disorder appears to be a primary condition rather than secondary to his psychiatric medications.  He has been treated with mood stabilizing agents rather than antipsychotic agents.

It was stated that the Veteran was divorced but lives in a mobile home with a female  friend that acts as his home health aide, providing assistance with cooking, dishes, laundry, helping him out of the tub, and reminders for appointments. However, he dresses, shaves, and bathes himself.  The Veteran indicated that he needs assistance due to his Parkinson's disease and related dementia rather than due to his bipolar disorder. He reported being on good terms with neighbors and having  regular contact with his children and remaining siblings.  He also has good relationships with family and regular contact with five close friends.  The Veteran indicated that he is involved in church, bible study; Moose lodge; and American Legion.  His hobbies are bingo, bible study, fishing, cards, and shooting pool.

The Veteran denied difficulty with sleep other than nightmares.  He denied difficulty with early and middle insomnia.  He also denied depression and mania, hopelessness, helplessness, panic attacks or difficulty with anxiety, suicidal and homicidal ideation or plan.  However, he endorsed irritability two to three times per month, without aggressiveness.  He denied OCD (obsessive compulsive disorder) and psychotic symptoms, but occasionally endorsed paranoia (thinks someone stole from him), but states that he later finds the object and has to apologize to others.  The Veteran had insight into his dementia being the cause of his suspiciousness/paranoia.  He endorsed difficulty with memory, concentration, energy and distractibility, which were noted to be very consistent with his Parkinson's disorder and related dementia. 

Symptoms noted include mild memory loss, such as forgetting names, directions or recent events, impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks, difficulty in understanding complex commands, impaired judgment and abstract thinking, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

The Veteran was pleasant and cooperative with the interview.  He was alert and oriented times three and intelligence and fund of knowledge appeared average based on the content of the conversation.  However, the Veteran presented with cognitive slowing, poor executive functioning and periods of confusion.  He also presented with some confabulation, when his memory failed him (frequently seen with dementia); he was mildly perseverative and tangential at times in context of known history of Parkinson's disease.  Eye contact was good and he was neatly dressed and well groomed.  Speech was of regular rate and rhythm, relevant and coherent.  He ambulated slowly with a cane; he had a Parkinson's tremor; and there was no psychomotor retardation or agitation.  Mood was euthymic; he smiled and joked spontaneously; and affect was mood congruent with full range.  There was no evidence of psychosis/mania/obsessive-compulsive symptoms or evidence of any thought disorder or personality disorder.  Insight and judgment were felt to be fair to good. 

The examiner noted that the Veteran's MOCA (Montreal Cognitive Assessment) was 16/30, which is very consistent with dementia.  The examiner further remarked that since his bipolar disorder is very stable (in remission with treatment), while his dementia and Parkinson's disorder are significant, to the point that he needs a home health aide, it is these conditions, rather than his bipolar disorder which are his major limiting condition at this time (occupationally, recreationally, interpersonally). 

Rationale for the opinion above was founded on review of records and the Veteran's self-report during this examination of no significant worsening in his bipolar condition or its effects on his social and occupational functioning.  During repeated attempts to elicit mental health symptom report he indicated little in the way of any new or increased mental health issues other than nightmares, which the examiner stated are less likely than not due to his bipolar disorder.  He described some difficulties in managing daily activities such as personal hygiene and medications although he indicated again that these were primarily due to physical limitations and cognitive decline related to his condition of Parkinson's disease.  The examiner reiterated the statements by the January 2015 examiner that individuals with Parkinson's disease can experience some cognitive impairments including in areas subserved by the frontal network of the brain such as executive functions important for organization/planning of daily activities.  

The March 2017 VA examiner also noted support by VA records which indicate that the Veteran's bipolar disorder has been "in remission" for years with treatment.  Specifically, she noted that records endorse his psychosocial functioning difficulties as being due to his Parkinson's disease and related cognitive decline and endorse dementia secondary to Parkinson's disease.  The examiner stated that it is his cognitive disorder (dementia) secondary to his Parkinson's disease, rather than his bipolar disorder which is the major cause of his psychosocial functioning difficulty (including employability) (>51%).  She also commented that concentration, memory, paranoia, irritability and energy problems are most likely due to the Veteran's dementia and Parkinson's disorder rather than bipolar disorder, which is documented as stable and that records clearly document no difficulties with clinically significant depression and/or mania in years.  

The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity social impairment.  However, since his bipolar disorder is considered "in remission" with treatment, she opined that all of his current psychosocial functioning difficulties are due to his dementia.  He presents with moderate to serious cognitive impairment.  The examiner listed all of the symptoms attributed to his dementia, including problems with memory and concentration and determined that the Veteran's bipolar disorder is asymptomatic with treatment and therefore, unlikely to cause occupational or social impairment.

Prior to March 31, 2017

The Veteran's bipolar disorder is rated as 70 percent disabling for the period prior to March 31, 2017.  The Board has considered whether a 100 percent schedular rating is warranted.  The Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran's symptoms produce total occupational and social impairment.  The Veteran does suffer from anxiety, nightmares and sleep impairment, but these are specifically listed under the criteria for a 30 percent rating.  Occupational impairment with reduced reliability and productivity due to symptoms such as disturbance of motivation and mood (depression), difficulty in establishing and maintaining relationships, impaired judgment, and impaired memory are specifically contemplated in the 50 percent rating criteria.  The Veteran's suicidal ideation, irritability, poor judgment, impaired impulse control, continuous depression affecting the ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances are contemplated under the 70 percent PTSD rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Moreover, the Board notes that the Veteran's GAF scores in the moderate to severe range for assessing PTSD symptoms do not warrant a 100 percent schedular rating.  

The record does not establish, and the Veteran has not advanced, that his bipolar disorder disability picture encompassed symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to place, and memory loss for names of close relatives, own occupation, or own name.  The evidence does not show that the symptoms the Veteran experienced are productive of total occupational and social impairment, given that the Veteran has been able to maintain some personal relationships and attend social activities.  

The weight of the evidence shows that the Veteran continued to be able to perform activities of daily living.  Also, although the Veteran endorsed one suicide attempt, he has not demonstrated "persistent danger of hurting self or others" as contemplated by the 100 percent rating criteria.  VA examination reports reflect no obsessional rituals which interfere with routine activities.  Furthermore, the Board finds the Veteran's sleep impairment and depression did not affect his ability to function independently.  

The Board notes that in the June 2007 VA examination report, it was noted that the Veteran may have some delusional ideas reported experiencing auditory hallucinations at times.  However, the weight of the evidence does not show persistent delusion and hallucinations.  Further, the symptoms noted did not appear to significantly affect his occupational and social functioning as his GAF was noted to be 51, at most moderate symptoms or impairment, a rating higher than a 70 percent is not warranted.  Therefore, the Board finds that no more than a 70 percent rating (reflecting occupational and social impairment with deficiencies in most areas) is warranted for the period prior to March 31,  2017.

Additionally, the Veteran does not have significant social impairment as the Veteran has reported having a good relationship with his friends, wife, siblings, and children.  He also interacted appropriately with health care providers and VA examiners at all times.  Thus, he did not demonstrate total social impairment, as contemplated under the 100 percent rating criteria.  

In sum, the Board finds that the weight of the lay and medical evidence of record, including the assigned GAF score, demonstrates no more than occupational and social impairment with deficiencies in most areas, due to such symptoms as: suicidal ideation, depression, anxiety, impaired impulse control, and difficulty adapting to stressful circumstances; however, total occupational and social impairment was not shown .  See 38 C.F.R. § 4.130, Diagnostic Code 9432.  Given these findings, for the period prior to March 31, 2017, a rating in excess of 70 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432. 

In reaching this determination, the Board notes that the 2007, 2015, and 2017 VA examiner specifically stated that the Veteran's current psychiatric presentation involves occupational and social functioning no worse than consistent with reduced reliability and productivity do to his mental condition signs and symptoms.  

From March 31, 2017 

Regarding the period beginning March 31, 2017, the Board finds the Veteran's psychiatric disability has not been manifested by impairment more nearly approximating occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating.  Although there is evidence of impairment in occupational and social functioning, the March 2017 VA examiner indicated that the Veteran' bipolar disorder is asymptomatic with treatment and therefore, unlikely to cause occupational or social impairment.  Rather as described in detail above, the VA examiner attributed the Veteran's occupational and social impairment and psychiatric symptomatology to his Parkinson's disease which was also determined to be unrelated to his bipolar disorder and medications.  However, the Board notes that the Veteran's bipolar symptoms are controlled by continuous medication.

Based on the evidence, the Board finds there is no significant impairment of occupational and social functioning as a result of his service-connected bipolar disorder and a rating in excess of 30 percent is not warranted.  While the examiner noted that the Veteran has occupational and social impairment with reduced reliability and productivity social impairment, she opined that all of his current psychosocial functioning difficulties are due to his dementia.  In view of the evidence as a whole, the Board concludes that the Veteran's symptomatology regarding his bipolar disorder does not rise to the level of impairment contemplated by the 50 percent rating criteria.  Specifically, the overall effect of the bipolar disorder does not more nearly approximate reduced reliability and productivity contemplated by the 50 percent rating.

With respect to any claim for entitlement to a rating in excess of 30 percent from March 31, 2017 for bipolar disorder, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a disability rating in excess of 70 percent for bipolar disorder prior to March 31, 2017 is denied.

Entitlement to a disability rating in excess of 30 percent for bipolar disorder from March 31, 2017 is denied.


REMAND

The Veteran seeks a rating in excess of 20 percent for his ankylosis of the left little finger with arthritis.  A 20 percent rating is the highest available schedular rating under Diagnostic Code 5156.  Although the RO previously characterized the matter as being resolved as of June 10, 2010, the Board notes that the matter of the assignment of an extraschedular rating is still for consideration.

According to the November 2016 Memorandum Decision, because it had been more than a decade since the Veteran's last VA examination, the appellant underwent an amputation during the pendency of this appeal, and the Veteran's condition had deteriorated even before the amputation, it was determined that the Board erred in finding that VA had fulfilled its duty to assist without providing a contemporaneous examination.  Thus, a remand is warranted for additional examination of the Veteran's left little finger disability.  In light of the Veteran's contentions regarding additional limitation of motion of other digits and interference with overall functioning of his left hand, the examiner should address to what extent the Veteran's little finger disability affected the motion of his other fingers or has interfered with the overall function of his left hand.  

The Board is mindful that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should also obtain any outstanding, relevant VA treatment records and associate them with the claims file.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding additional VA treatment records dated from May 2017.

2.  Then, schedule the Veteran for a VA examination to determine the severity of his left little finger disability.

All appropriate testing should be conducted, and all clinical findings should be reported in detail.  The entire record should be made available to the examiner, and the examiner should provide a summary of the relevant reviewed records.

All clinical findings relevant to rating criteria or any impairment of functioning should be discussed.

The examiner shoulder review the entire record, and record all subjective and objective manifestations of the Veteran's disability, to include any effects on the other fingers of the left hand.  The examiner should test the range of motion of the Veteran's bilateral fingers and hands in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If any of these tests are not medically appropriate for any reason, the examiner should state this and provide and explanation (e.g., the joint is not a weight-bearing joint or the opposing joint is completely without abnormality). 

The examiner should consider the any reports of flare-ups or repetitive use and portray any related functional loss and/or impairment in terms of degrees of additional loss of motion, if possible.  If the examiner is unable to do so, the examiner must explain why.

3.  Thereafter, readjudicated the Veteran's claim, to include consideration of additional Diagnostic Codes and referral for an extra-schedular rating of the Veteran's service-connected left little finger ankylosis.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


